DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,776,972. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 10,776,972
1. A system comprising: a transport device for moving at least one object, wherein at least one substantially planar surface of the object is moved in a known plane locally around a viewing area, wherein the substantially planar surface of the object is occluded except when the at least one substantially planar surface passes by the viewing area; at least one 2D digital optical sensor configured to capture at least two sequential 2D digital images of the at least one substantially planar surface of the at least one object 







2. The system of claim 1, wherein controller repeatedly performs steps a)-c).

3. The system of claim 1 wherein the first digital image comprises at least one of a captured digital image or a resulting image of previously stitched images.


4. The system of claim 1, wherein: the surface that is moved through the known plane is one of: a bottom surface of the object or a side surface of the object; 

5. The system of claim 1, wherein the transport device comprises a conveyor and the viewing area comprises one of an optical window in the conveyor, a gap in the conveyor surface, or a gap between two conveyor devices.

6. The system of claim 1, further comprising a light source configured to illuminate the one or more objects in the viewing area, wherein the controller is coupled to the light source to control illumination from the light source, and wherein the controller strobes the light source.

7. The system of claim 6, further comprising a sensor configured to detect a presence and an absence of an object on the transport device and control acquisition of images based on the presence or the absence of an object on the transport device.



9. The system of claim 1, wherein the controller decodes a mark based on the stitched image.

10. The system of claim 1, wherein the transport device operates in accordance with a substantially linear motion, wherein the controller comprises a model of the substantially linear motion of the transport device, and wherein the stitching algorithm uses the model of the substantially linear motion of the transport device.

11. The system of claim 1, further comprising a motion encoder, controlling acquisition of images based on the motion encoder, and wherein determining an image transform is further based on an estimate of object translation generated by the motion encoder.

12. The system of claim 11, further comprising a light source configured to illuminate the one or more objects in the viewing area, wherein the controller is coupled to the light source to control illumination 

13. The system of claim 1, wherein the 2D optical sensor is configured to capture a reduced field of view determined by one of manually or by analyzing a full image acquired at setup time.

14. The system of claim 1, wherein the 2D coordinate transform is estimated through a training process using a plurality of digital images slices captured for a calibration moving object that has a known pattern of features.

15. The system of claim 1, further comprising a plurality of 2D digital optical sensors, each 2D digital optical sensor configured to capture a plurality of sequential digital images, associated with the one or more objects, through the viewing area, and the plurality of 2D digital optical sensors configured to capture digital images substantially simultaneously.



17. A computer-implemented method comprising: moving, by a transport device, at least one object, wherein at least one substantially planar surface of the object is moved in a known plane locally around a viewing area, wherein the substantially planar surface of the object is occluded except when the at least one substantially planar surface of the object passes by the viewing area; capturing, by at least one 2D digital optical sensor, at least two sequential 2D digital images of the surface of the object that is translated in 







18. The method of claim 17, wherein the controller decodes a mark based on the stitched image.

19. The method of claim 17, wherein: there is a plurality of 2D digital optical sensors capturing images; and wherein at least one of: each digital image from a 2D digital optical sensor is stitched together with an image slice captured substantially simultaneously by each other 2D digital optical sensor to form combined image slices, then the combined image slices are stitched together to form a complete image; each digital image from each 2D digital optical sensor is stitched together with a digital image of the sequentially captured digital images from that 2D 

20. The method of claim 17, wherein one of: the stitching is performed using parallel processing; or the controller decodes a mark based on the stitched image and the stitching and the decoding are performed using parallel processing.


2. The system of claim 1, wherein controller repeatedly performs steps a)-c). 

3. The system of claim 1 wherein the first digital image comprises at least one of a captured digital image or a resulting image of previously stitched images. 


4. The system of claim 1, wherein: the surface that is moved through the known plane is one of: a bottom surface of the object or a side surface of the object; 

5. The system of claim 1, wherein the transport device comprises a conveyor and the viewing area comprises one of an optical window in the conveyor, a gap in the conveyor surface, or a gap between two conveyor devices. 

6. The system of claim 1, further comprising a light source configured to illuminate the one or more objects in the viewing area, wherein the controller is coupled to the light source to control illumination from the light source, and wherein the controller strobes the light source. 

7. The system of claim 6, further comprising a sensor configured to detect a presence and an absence of an object on the transport device and control acquisition of images based on the presence or the absence of an object on the transport device. 



9. The system of claim 1, wherein the controller decodes a mark based on the stitched image. 

10. The system of claim 1, wherein the transport device operates in accordance with a substantially linear motion, wherein the controller comprises a model of the substantially linear motion of the transport device, and wherein the stitching algorithm uses the model of the substantially linear motion of the transport device. 

11. The system of claim 1, further comprising a motion encoder, controlling acquisition of images based on the motion encoder, and wherein determining an image transform is further based on an estimate of object translation generated by the motion encoder. 

12. The system of claim 11, further comprising a light source configured to illuminate the one or more objects in the viewing area, wherein the controller is coupled to the light source to control illumination 

13. The system of claim 1, wherein the 2D optical sensor is configured to capture a reduced field of view determined by one of manually or by analyzing a full image acquired at setup time. 

14. The system of claim 1, wherein the 2D coordinate transform is estimated through a training process using a plurality of digital images slices captured for a calibration moving object that has a known pattern of features. 

15. The system of claim 1, further comprising a plurality of 2D digital optical sensors, each 2D digital optical sensor configured to capture a plurality of sequential digital images, associated with the one or more objects, through the viewing area, and the plurality of 2D digital optical sensors configured to capture digital images substantially simultaneously. 



17. A computer-implemented method comprising: moving, by a transport device, at least one object, wherein at least one substantially planar surface of the object is moved in a known plane locally around a viewing area, wherein the substantially planar surface of the object is occluded except when the at least one substantially planar surface of the object passes by the viewing area; capturing, by at least one 2D digital optical sensor, at least two sequential 2D digital images of the surface of the object that is translated in 

18. The method of claim 17, wherein the controller decodes a mark based on the stitched image. 

19. The method of claim 17, wherein: there is a plurality of 2D digital optical sensors capturing images; and wherein at least one of: each digital image from a 2D digital optical sensor is stitched together with an image slice captured substantially simultaneously by each other 2D digital optical sensor to form combined image slices, then the combined image slices are stitched together to form a complete image; each digital image from each 2D digital optical sensor is stitched together with a digital image of the sequentially captured digital images from that 2D 

20. The method of claim 17, wherein one of: the stitching is performed using parallel processing; or the controller decodes a mark based on the stitched image and the stitching and the decoding are performed using parallel processing. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided reference US 2013/0292470 to Shearin et al. (hereinafter Shearin).

Regarding independent claim 1, Shearin teaches a system comprising: 
a transport device for moving at least one object (conveyor 17, see Figs. 1-3), wherein at least one substantially planar surface of the object is moved in a known plane locally around a viewing area (planar surface of item 20 is moved from leading conveyor section 14 to trailing conveyor surface 16 passing around gap 18, see Figs. 1-3 ), wherein the substantially planar surface of the object is occluded except when the at least one substantially planar surface passes by the viewing area (item 20 is occluded in the conveyor and viewed in the gap 18, see Figs. 1-3); 
at least one 2D digital optical sensor configured to capture at least two sequential 2D digital images of the at least one substantially planar surface of the at least one object that is moved in the known plane around the viewing area (two cameras 42 and 44 capture 2D area views 54 of the item, see par. [0030]); and 
a controller operatively coupled to the 2D digital optical sensor, the controller performing the steps of: 
a) receiving a first digital image (capture one image via camera 42, see par. [0030]); 
b) receiving a second digital image (capture second image via camera 42, see par. [0030]); and 
c) stitching the first digital image and the second digital image using a stitching algorithm to generate a stitched image (stitch images together, see par. [0030]).

Regarding claim 2, Shearin teaches the system of claim 1, wherein controller repeatedly performs steps a)-c) (repeats the steps for each item since it’s an automated checkout machine, see par. [0020]).

Regarding claim 3, Shearin teaches the system of claim 1 wherein the first digital image comprises at least one of a captured digital image or a resulting image of previously stitched images (first image is a captured image, see par. [0030]).

Regarding claim 4, Shearin teaches the system of claim 1, wherein: 
the surface that is moved through the known plane is one of: 
a bottom surface of the object or a side surface of the object (bottom or side surface of item 20, see Figs. 1-3); 
the transport device comprises a viewing area located on a corresponding surface of the transport device (gap 18 is the viewing area in the corresponding surface of the conveyor 17, see Figs. 1-3); and 
the 2D digital images are captured through the viewing area (images are captured through the viewing area, see par. [0030] and Figs. 1-3).

Regarding claim 5, Shearin teaches the system of claim 1, wherein the transport device comprises a conveyor and the viewing area comprises one of an optical window in the conveyor, a gap in the conveyor surface, or a gap between two conveyor devices (viewing area is a gap 18 between two conveyor devices, or a glass window, see par. [0025]).

Regarding claim 6, Shearin teaches the system of claim 1, further comprising a light source configured to illuminate the one or more objects in the viewing area, wherein the controller is coupled to the light source to control illumination from the light source, and wherein the controller strobes the light source (cameras 42 and 44 also can include illumination sources 48 and 49 shown in Fig. 3 and par. 

Regarding claim 7, Shearin teaches the system of claim 6, further comprising a sensor configured to detect a presence and an absence of an object on the transport device and control acquisition of images based on the presence or the absence of an object on the transport device (sensor 60 can be used as object detection and hence control the capturing of images, see par. [0054]).

Regarding claim 8, Shearin teaches the system of claim 1, further comprising a mirror, and wherein the 2D digital optical sensor captures the digital images through the mirror (mirror sets are contemplated as other arrangements on the system, see par. [0029]).

Regarding claim 9, Shearin teaches the system of claim 1, wherein the controller decodes a mark based on the stitched image (system decodes product barcodes, see par. [0040]).
	
Regarding claim 10, Shearin teaches the system of claim 1, wherein the transport device operates in accordance with a substantially linear motion, wherein the controller comprises a model of the substantially linear motion of the transport device, and wherein the stitching algorithm uses the model of the substantially linear motion of the transport device (conveyor 17 is substantially linear model, see Figs. 1-3 and par. [0050], since the motion is substantially linear the stitching is performed as such, see Fig. 5).

Regarding claim 11, Shearin teaches the system of claim 1, further comprising a motion encoder, controlling acquisition of images based on the motion encoder, and wherein determining an 

Regarding claim 12, Shearin teaches the system of claim 11, further comprising a light source configured to illuminate the one or more objects in the viewing area, wherein the controller is coupled to the light source to control illumination from the light source based on the estimate of object translation generated by the motion encoder, and wherein the controller strobes the light source based on the estimate of object translation generated by the motion encoder (a controller is coupled to the illumination sources to control and strobe the light sources, see par. [0037]).

Regarding claim 13, Shearin teaches the system of claim 1, wherein the 2D optical sensor is configured to capture a reduced field of view determined by one of manually or by analyzing a full image acquired at setup time (a reduced field of view is manually set and complemented with a line scanner, see par. [0049]).

Regarding claim(s) 17-18, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and 9 and is/are rejected for the same reasons used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shearin in view of IDS provided reference US 2018/0005392 to Gao (hereinafter Gao).

Regarding claim 14, Shearin teach the system of claim 1, except for:
“wherein an approximate 2D coordinate transform is estimated through a training process using a plurality of digital images slices captured for a calibration moving object that has a known pattern of features”.
 However, Gao teaches a system for item scanning and stitching where “wherein an approximate 2D coordinate transform is estimated through a training process using a plurality of digital images slices captured for a calibration moving object that has a known pattern of features (calibration using lookup tables, see Gao par. [0031])”.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to item scanning and stitching via conveyor system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify Shearin system by using calibration LUT as taught by Gao.  
One of ordinary skill in the art would have been motivated to do this modification in order to have the calibration data organized in one place as suggested by Gao (see Gao par. [0031]).

Regarding claim 15, Shearin teaches the system of claim 1, except for:	
“further comprising a plurality of 2D digital optical sensors, each 2D digital optical sensor configured to capture a plurality of sequential digital images, associated with the one or more objects, 
However, Gao teaches a system for item scanning and stitching where “further comprising a plurality of 2D digital optical sensors (In Fig. 4A plural 2D optical sensors are used 406a-406d, see also par. [0021]), each 2D digital optical sensor configured to capture a plurality of sequential digital images, associated with the one or more objects, through the viewing area (field of view 206, see Fig. 2 and par. [0019]), and the plurality of 2D digital optical sensors configured to capture digital images substantially simultaneously (multiple cameras are aligned and synchronized, as shown in Fig. 4A since the cameras are aligned perpendicular to the object movement they capture the image substantially simultaneously, see par. [0021])”.
References are analogous art because they are from the same field of endeavor and/or are reasonably pertinent to the particular problem with which the applicant was concerned because they relate to item scanning and stitching via conveyor system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify Shearin system by combining the multiple cameras as taught by Gao.  
One of ordinary skill in the art would have been motivated to do this modification in order to use multiple inexpensive cameras to cover across the entire conveyor belt as suggested by Gao (see Gao par. [0023]).

Regarding claim 16, Shearin in view of Gao teaches the system of claim 15, wherein at least one of: 
each digital image from a camera is stitched together with an image slice captured substantially simultaneously by each other camera to form combined image slices, then the combined image slices 
each digital image from each camera is stitched together with a digital image of the sequentially captured digital images from that camera, then the stitched images from each camera of the plurality of cameras are stitched together to form a complete image; or 
each digital image from each camera is stitched directly to the same resulting image of previously stitched images from all cameras.

Regarding claim(s) 19, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 15 and 16 and is/are rejected for the same reasons used above.
	
Regarding claim 20, Shearin in view of Gao as combined above teach the method of claim 17, wherein one of: 
the stitching is performed using parallel processing (uses parallel processing, see Gao par. [0035]); or 
the controller decodes a mark based on the stitched image and the stitching and the decoding are performed using parallel processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698                                                                                                                                                                                         

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698